     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.209 Page 1 of 11




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    KOREY CURLEY, on behalf of himself                      Case No.: 21-cv-01200-GPC
      and other similarly situated aggrieved
12
      employees,                                              ORDER GRANTING PLAINTIFF’S
13                                          Plaintiffs,       MOTION TO REMAND
14    v.                                                      [ECF No. 10]
15
      PAR ELECTRICAL CONTRACTORS,
16    INC., a Missouri corporation; and DOES
      1 through 10, inclusive,
17
                                          Defendants.
18
19
             On June 30, 2021, Defendant PAR Electrical Contractors (“Defendant”) filed a
20
      Notice of Removal (“Notice”). ECF No. 1. On July 22, 2021, Plaintiff Korey Curley
21
      (“Plaintiff”) filed a Motion to Remand (“MTR”). ECF No. 10. On August 13, 2021,
22
      Defendant opposed (“Opp.”), and the parties fully briefed the issue by August 16, 2021.1
23
24
25
      1
        As Plaintiff notes, Defendant’s Opposition was due on or before August 5, 2021. ECF No. 16 at 1. In
26
      the interest of a full record, the Court grants Defendant’s request to take its Opposition into
27    consideration despite untimely filing due to excusable neglect pursuant to Federal Rule of Civil
                                                          1
28                                                                                            21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.210 Page 2 of 11




 1    ECF Nos. 16, 17, 18. The Court finds the matter suitable for disposition based on the
 2    parties’ filings, and therefore VACATES the hearing set for September 10, 2021.
 3     I.    BACKGROUND
 4           On May 4, 2021, Plaintiff filed a Class Action Complaint against Defendant in San
 5    Diego Superior Court, alleging causes of action for: (1) failure to pay minimum, regular,
 6    and overtime wages; (2) failure to provide meal periods; (3) failure to provide rest
 7    periods; (4) failure to provide accurate itemized wage statements; (5) failure to pay wages
 8    timely to terminated employees; (6) failure to maintain accurate records; (7) violations of
 9    unfair competition law; and civil penalties under the Private Attorneys General Act
10    (“PAGA”) for the first through the sixth causes of action. Notice Ex. A at 5. Plaintiff’s
11    Complaint sought to certify nine subclasses, applying some, but not all, of the causes of
12    action to each. Id. at 6-7. Members of the Plaintiff Class were identified as non-exempt
13    electrical installation employees in the State of California employed “at any time prior to
14    the filing of the complaint until the time of trial.” Id. at 6.
15           On June 30, 2021, Defendant filed a Notice of Removal alleging that this Court has
16    jurisdiction pursuant to 28 U.S.C. § 1332(d), the Class Action Fairness Act of 2005
17    (“CAFA”). Defendant’s Notice of Removal alleged an amount in controversy based on
18    its calculations of potential damages under Plaintiff’s second, third, and fourth causes of
19    action. Under the second and third causes of action (violations of California Labor Code
20    §226.7 concerning meal and rest periods), Defendants calculated potential damages of
21    $15,336,992 by estimating that the proposed class consisted of 748 individuals and
22    assuming each of the 748 individuals suffered the same violation rate as Plaintiff, i.e., one
23    missed meal break and one missed rest break every week for fifty weeks a year. Notice at
24
25
26
      Procedure 6(b)(1)(B). The request is granted despite the fact that Defendants failed to properly file a
27    motion to extend time.
                                                           2
28                                                                                               21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.211 Page 3 of 11




 1    5. Under the fourth cause of action, Defendant used the maximum statutory penalty of
 2    $4,000 multiplied by the estimated class of 748 putative class members to arrive at
 3    potential damages of $2,992,000. Id. Applying these estimates, Defendants allege
 4    damages exceeded CAFA’s statutory minimum of $5,000,000.
 5    II.   DISCUSSION
 6          A defendant seeking to remove a case from a state court to a federal court must file
 7    a notice of removal in the federal forum “containing a short and plain statement of the
 8    grounds for removal.” 28 U.S.C. § 1446(a). Federal courts have jurisdiction over class
 9    actions as defined under CAFA if there is a class of over 100 members, minimal diversity
10    exists between the plaintiff and defendant, and the amount in controversy exceeds
11    $5,000,000. 28 U.S.C. § 1332(d). Under CAFA, “the burden of establishing removal
12    jurisdiction remains, as before, on the proponent of federal jurisdiction.” Abrego Abrego
13    v. The Dow Chemical Co., 443 F.3d 676, 685 (9th Cir. 2006).
14          The Supreme Court held in Dart Cherokee Basin Operating Sys. Co., LLC v.
15    Owens, 574 U.S. 81 (2014) that the defendant’s initial notice of removal need not contain
16    evidentiary submissions, and that simple allegations or assertions that the jurisdictional
17    threshold had been met would suffice. Id. at 89. The Supreme Court further noted that no
18    antiremoval presumption attends cases invoking CAFA. Id. Beyond the initial notice,
19    however, “[w]here a plaintiff contests the defendant’s allegations concerning the amount
20    in controversy, both sides may submit proof and the court decides, by a preponderance of
21    the evidence, whether the amount in controversy requirement has been satisfied.” Salter
22    v. Quality Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020) (quoting Dart Cherokee, 574
23    U.S. at 88).
24          Attacks on the sufficiency of jurisdictional allegations may be either “facial” or
25    “factual.” A facial attack does not present new evidence, but instead argues that the
26    allegations are “insufficient on their face to invoke federal jurisdiction.” Leite v. Crane
27
                                                    3
28                                                                                    21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.212 Page 4 of 11




 1    Co., 749 F.3d 1117, 1121 (9th Cir. 2014). The district court resolves a facial attack as it
 2    would a motion to dismiss under Rule 12(b)(6): by accepting the allegations as true and
 3    drawing all reasonable inferences in the removing party’s favor, then evaluating whether
 4    the allegations are sufficient as a legal matter to invoke the court’s jurisdiction. Id. By
 5    contrast, a factual attack contests the truth of a party’s factual allegations, usually by
 6    introducing evidence outside the pleadings. Salter, 974 F.3d at 964. However, evidence
 7    outside the pleadings is not absolutely required in order for a plaintiff to mount a factual
 8    attack. Harris v. KM Industrial, Inc., 980 F.3d 964, 700 (9th Cir. 2020). “A factual
 9    attack…need only challenge the truth of the defendant’s jurisdictional allegations by
10    making a reasoned argument as to why any assumptions on which they are based are not
11    supported by evidence.” Id. The responding party must support its jurisdictional
12    allegations against a factual attack with competent proof under the same evidentiary
13    standard that governs in the summary judgment context. Salter, 974 F.3d at 964.
14              a. Class Size and Minimal Diversity
15          CAFA requires a class of over 100 members. 28 U.S.C. § 1332(d). Plaintiff’s
16     Complaint estimates that there are over 100 individuals in the class. Notice Ex. A at 14.
17     Further, Plaintiff does not contest Defendant’s estimate of the proposed class size at 748
18     employees. MTR at 5. As such, CAFA’s class size requirement is met.
19          The removing party has the burden of pleading minimal diversity. Ehrman v. Cox
20     Communications, Inc., 932 F.3d 1223, 1226. “A party’s allegation of minimal diversity
21     may be based on information and belief.” Id. at 1227 (quoting Carolina Cas. Inc. Co. v.
22     Team Equip., Inc., 741 F.3d 1082, 1087 (9th Cir. 2014). In its notice of removal,
23     Defendant alleges that Plaintiff is, and was at the time of the action’s commencement, a
24     resident and citizen of California. Notice at 3. Defendant alleges that it is a citizen of
25     Missouri, with its principal place of business in Kansas City, Missouri. Id. Plaintiff’s
26     Motion protests that Defendant asserted without evidence that Plaintiff is a citizen of
27
                                                     4
28                                                                                     21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.213 Page 5 of 11




 1        California, and argues that there are “scant allegations” that PAR facilities in Missouri
 2        would be sufficient to make Defendant a Missouri citizen. MTR at 5. However, the
 3        Motion does not suggest where Plaintiff would be a citizen, if not California, nor does it
 4        offer an alternative state where Defendant would be a citizen.
 5             The Court interprets Plaintiff’s attack on minimal diversity as a facial challenge,
 6        not a factual one. A facial challenge “accepts the truth of the [removing party’s]
 7        allegations but asserts that they are insufficient on their face to invoke federal
 8        jurisdiction.” Ehrman, 932 F.3d at 1228 (quoting Leite v. Crane Co., 749 F.3d 1117,
 9        1121 (9th Cir. 2014)). Here, Plaintiff does not allege that he is not a citizen of California,
10        nor that Defendant is not a citizen of Missouri, as might be expected in a factual
11        challenge. Instead, Plaintiff contests the sufficiency of Defendant’s assertions by
12        pointing to a lack of evidence. That is the essence of a facial challenge, which is
13        foreclosed under the Supreme Court’s holding in Dart Cherokee. Salter, 974 F.3d at
14        964. Under a facial challenge, the removing defendant is not required to present
15        evidence in support of its allegation of minimal diversity. Id. Therefore, Defendant’s
16        jurisdictional allegations, which provided a short and plain statement of the parties’
17        citizenships based on information and belief, satisfied Defendant’s burden of pleading
18        minimal diversity. 2
19
20
21
22    2
        Plaintiff’s state court Complaint raises the local controversy exception to CAFA jurisdiction, which the
23    Court pauses to address. Under the local controversy exception, “a district shall decline to exercise
      jurisdiction when more than two-thirds of the putative class members are citizens of the state where the
24    action was filed, the principal injuries occurred in that same state, and at least one significant defendant
      is a citizen of that state.” Adams v. West Marine Products, Inc., 958 F.3d 1216, 1220. The party seeking
25    remand bears the burden of showing that the exception applies. Id. Plaintiff has not met that burden.
      Having accepted that Defendant has adequately pleaded minimal diversity through its assertion of
26
      Missouri citizenship, the Court also finds that the local controversy exception does not apply. There is
27    no defendant in this case, let alone a significant one, who is a citizen of California.
                                                           5
28                                                                                                21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.214 Page 6 of 11




 1              b. Amount in Controversy
 2          Here, as with the issue of minimal diversity, the removing party’s burden depends
 3    on whether the jurisdictional attack is facial or factual. If the amount in controversy is
 4    unclear or ambiguous from the face of the state court complaint, the removing defendant
 5    under a factual attack bears the burden of establishing, by a preponderance of the
 6    evidence, that the amount in controversy meets the jurisdictional threshold. Id. at 962
 7    (quoting Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 793 (9th Cir. 2018).
 8    When the claimed amount in controversy is factually challenged, both sides may submit
 9    proof and the court will decide, by a preponderance of the evidence, whether the amount
10    in controversy has been met. Id. at 963. “CAFA’s requirements are to be tested by
11    consideration of real evidence and the reality of what is at stake in the litigation, using
12    reasonable assumptions underlying the defendant’s theory of damages exposure.” Id.
13    (quoting Ibarra v. Manheim Inv., Inc., 775 F.3d 1193, 1197-98 (9th Cir. 2015)).
14          Here, Plaintiff’s state court complaint does not give a specific amount in
15    controversy. Nor does Plaintiff’s complaint allege a specific number of individuals in the
16    class, other than an estimate that the class would have over 100 individuals. Notice Ex. A
17    at 14. In order to calculate its amount in controversy allegation, Defendant simply offers
18    a summary statement that it “estimates there are 748 individuals who fall within this
19    [Plaintiff’s] class definition.” Id. at 4. Using this unexplained and unadorned estimate of
20    748 individuals, Defendant applies the damages it estimates might apply to Plaintiff
21    across the entire alleged class (“Assuming Plaintiff worked fifty weeks a year and missed
22    one meal break and one rest break every week, the penalties are $6,648 for 2018, $7,488
23    for 2019, and $6368 for 2020, for a total of $20,504. If each class member suffered the
24    same violation with an equal hourly rate, the potential damages are $15,336,992.”) Id. at
25    5. Using this blanket theory across its estimate of 748 individuals, Defendant alleges
26    potential damages of $15,336,992 for alleged violations of California Labor Code
27
                                                     6
28                                                                                     21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.215 Page 7 of 11




 1    § 226.7, and potential damages of $2,992,000 for alleged violations of Labor Code
 2    § 226(e)(1). Notice at 5. Plaintiff’s Motion to Remand mounts a factual attack on
 3    Defendant’s allegations, contesting, inter alia, that each absent class member worked 50
 4    workweeks or that the violation rate is 100%. Motion at 5 (“[T]here is no basis to assume
 5    the regular rate of each employee’s compensation is the same, [and] no basis to assume
 6    each absent class member worked 50 workweeks each year during the four-year period . .
 7    .”). Plaintiff challenges the substance, not just the form, of Defendant’s allegations.
 8          It is therefore Defendant’s burden to support its jurisdictional allegations with
 9    competent proof by a preponderance of the evidence. Harris, 980 F.3d at 701. The
10    preponderance standard “does not require a district court to perform a detailed
11    mathematical calculation of the amount in controversy before determining whether the
12    defendant satisfied its burden.” Id. The district court should weigh the reasonableness of
13    the removing party’s assumptions rather than supply further assumptions of its own. Id.
14    Therefore, this Court looks to Defendant’s evidence, if any, to weigh whether Defendant
15    has met its burden.
16          Defendant cites to Arreola v. Finish Line, No. 14-cv-03339-LHK, 2014 WL
17    6982571 (N.D. Cal. Dec. 9, 2014) for the proposition that a rate of one missed meal break
18    and one rest break per week is reasonable. Defendant argues that it has applied this
19    conservative, and therefore reasonable, estimate of one meal and rest period violation per
20    workweek in its calculations. Opp. at 8. However, this argument misses half of the
21    required analysis: the question is not just whether one meal and one rest period violation
22    is a reasonable estimate, but also how the estimated violations should be applied to the
23    individual class members. To arrive at its alleged amount in controversy, Defendant has
24    applied a multiplier (Plaintiff’s potential damages assuming a certain violation rate) to a
25    multiplicand (a class of 748 individuals). Notice at 5. Yet, there is no basis for the Court
26    to evaluate whether Defendant’s estimate of 748 individuals in the class is reasonable or
27
                                                    7
28                                                                                    21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.216 Page 8 of 11




 1    whether all 748 individuals worked the entire four-year class period or whether they
 2    earned the same wage as the Plaintiff. This is a central component of remand analysis, as
 3    the multiplicand permits Defendant to arrive at an amount in controversy of more than $5
 4    million.
 5          Ultimately, Defendant’s case here is distinguishable from Arreola in at least one
 6    crucial respect: the availability of creditable evidence adequately supporting Defendant’s
 7    allegations. The court in Arreola “credits the evidence Finish Line [Defendant] offers
 8    regarding the average number of class members Finish Line employed at any time in
 9    California, and their average base rate of pay. According to a supplemental declaration
10    from one of Finish Line’s attorneys . . . these numbers are from Finish Line’s human
11    resources, as well as Finish Line’s relevant time and payroll records.” Arreola, 2014 WL
12    6982571 at *4 (emphasis added). The Arreola court found this evidence provided a
13    creditable basis for Finish Line’s allegations in light of the allegations contained in
14    Plaintiff’s complaint, allowing the court to evaluate how reasonable Defendant’s
15    allegations of class size and violation rate were. Id. Here, Defendant has failed to provide
16    an average number of class members that were employed at any time or an average base
17    rate of pay. Therefore, Defendant cannot make use of its desired blanket proposition that
18    one violation per week is reasonable as applied to 748 employees over the entire four-
19    year class period.
20          Harris v. KM Industrial, Inc., a case also involving putative wage and hour class
21    claims, is instructive and supports remand of the case to state court. In Harris, KM
22    Industrial (KMI) assumed, without specific evidence to support its assumption, for
23    purposes of calculating the amount in controversy, that all of the individuals in the
24    putative Hourly Employee Class were also all members of the Meal Period Sub-Class and
25    the Rest Period Sub-Class for the duration of the Relevant Time Period. Harris v. KM
26    Indus., Inc., 980 F.3d 694, 698 (9th Cir. 2020). Thus, for Plaintiff’s meal period claim,
27
                                                    8
28                                                                                    21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.217 Page 9 of 11




 1    KMI assumed that the entire Hourly Employee Class of 442 employees missed one meal
 2    period per workweek across the aggregate workweeks. The Ninth Circuit agreed with the
 3    district court that “relying on the factually unsupported and unreasonable assumption that
 4    the 442 Hourly Employee Class members worked shifts long enough to entitle them to
 5    meal and rest periods would exaggerate the amount in controversy.” Without proof that
 6    all of the 442 Hourly Employee Class members worked sufficient shifts during the
 7    39,834 workweeks to qualify them for meal and rest periods, KMI failed to carry the
 8    burden of proving the statutory amount in controversy by a preponderance of the
 9    evidence. Harris v. KM Indus., Inc., 980 F.3d at 702.
10           Here, as in Harris, the Defendant failed to provide any evidence to support its
11    contentions that the potential damages it calculated with respect to Plaintiff should be
12    applied across the entire class of 748 individuals. While Defendant’s Opposition brief
13    states that “the wages of the class are set by a collective bargaining agreement and the
14    members of the proposed class would have the same or comparable wage rate as
15    Plaintiff,” Defendant provides no evidence to support this assertion. Opp. at 8.3 Even if
16    this assertion were well-supported by evidence, a collective bargaining agreement setting
17    the same wages for each class member would not dispose of the issue, since Defendant
18    has also not supplied any evidence for why its calculated violation rate of 100% is
19    reasonable. Similarly to Harris, Plaintiff here alleged “causes of action on behalf of
20    specific classes and subclasses, each with its own eligibility criteria derived from
21    particular California Labor Code provisions . . .” Harris, 980 F.3d at 701. Nothing in
22    Plaintiff’s Complaint indicates how much overlap exists between the entire class and the
23
24
25    3
        Defendant’s Opposition states: “Now that Plaintiff has contested removal, Defendant submits the
      evidence herein supporting its allegations . . .” Opp. at 4. Arguments by attorneys in briefing are not
26
      evidence, and the Court found no other evidence submitted into the record by Defendants that supported
27    its jurisdictional allegations.
                                                         9
28                                                                                            21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.218 Page 10 of 11




 1    subclasses to which the second and third causes of action apply (First and Second Meal
 2    Period subclass, Rest Period subclass). Notice Ex. A at 6-7. Yet Defendant’s Notice of
 3    Removal applies the second and third cause of action broadly across the entire class
 4    without evidentiary justification to arrive at its $15,336,992 amount. Notice at 9.
 5           Just as in Harris, Defendant provides no specific evidence to support its
 6    assumption that all members of the class are also members of the subclasses identified by
 7    Plaintiff. 4 Harris, 980 F.3d at 699. The Court finds this an unreasonable assumption that
 8    does not satisfy Defendant’s burden of proving the amount in controversy by a
 9    preponderance of the evidence. Id. at 702. Simply pointing to Plaintiff’s assertions of a
10    “uniform” policy is too slender a reed, without more, to support Defendant’s allegations
11    that every member of the class suffered injuries every week that member worked, thus
12    adding up to over $5,000,000 in potential liability. See Ibarra v. Manheim Investments,
13    Inc., 775 F.3d 1193 (9th Cir. 2015) (“a ‘pattern and practice’ of doing something does not
14    necessarily mean always doing something”); cf. Brumbach v. Hyatt Corporation, No. 20-
15    cv-2231, 2021 WL 926692, at *9 (S.D. Cal. Mar. 11, 2021) (finding that Defendant’s
16    assumption of 100% violation rate based on Plaintiff’s allegation of a uniform policy was
17    reasonable, but only where Defendant had supplied competent evidence showing how
18    many employees worked the relevant shifts, and Plaintiff had failed to supply any
19    evidence whatsoever). While the Notice of Removal alleges an amount ($18,328,992)
20    significantly higher than CAFA’s $5 million threshold, and therefore it is possible that a
21
22
      4
        This lack of evidence, as previously noted, distinguishes the instant case from Defendant’s citations to
23    Arreola v. Finish Line, No. 14-cv-03339, 2014 WL 6982571 (N.D. Cal. Dec. 9, 2014), Unutoa v.
24    Interstate Hotels and Resorts, Inc., No. 14-cv-09809, 2015 WL 898512 (C.D. Cal. Mar. 3, 2015), and
      Jasso v. Money Mart Exp., Inc., No. 11-cv-5500, 2012 WL 699465 (N.D. Cal. Mar. 1, 2012). Opp. at 8.
25    In each of those cases, the removing defendant offered evidence which the Court credited as establishing
      a basis for the calculated violation rate—usually in the form of a declaration describing the number of
26    employees, average pay periods, weeks worked by the employees at issue, and other relevant factors in
      the calculation.
27
                                                          10
28                                                                                              21-cv-01200-GPC
     Case 3:21-cv-01200-GPC-AGS Document 19 Filed 09/01/21 PageID.219 Page 11 of 11




 1    reduced violation rate could still result in a sufficient amount in controversy, “it is not the
 2    Court’s job to perform the mathematical calculations to justify it. That is [Defendant’s]
 3    burden.” IKEA, 2020 WL 7334486, at *3 (finding that Defendants had not met their
 4    burden despite alleging $22 million in controversy). Even if the Court were to assume
 5    Defendant’s burden to modulate the alleged $15,336,992, Defendant has “failed to
 6    provide any information which would enable the Court to calculate more conservative
 7    estimates.” Id. Based on the lack of evidence put forth by Defendant to support its
 8    calculations of the amount in controversy, the Court concludes that Defendant has failed
 9    to demonstrate by a preponderance of the evidence that the amount in controversy
10    exceeds $5,000,000 as required under CAFA.
11 III.     CONCLUSION
12          IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand to State Court is
13    GRANTED.
14          IT IS SO ORDERED.
15    Dated: September 1, 2021
16
17
18
19
20
21
22
23
24
25
26
27
                                                    11
28                                                                                     21-cv-01200-GPC
